             Case 1:19-cr-00058-LGS Document 112 Filed 06/10/20 Page 1 of 1




                                                                   June 10, 2020
    VIA ECF
    Honorable Lorna G. Schofield
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

    Re:     United States v. Luis-Angel Rivera, 19 Cr. 58 (LGS)

    Dear Judge Schofield:

             I write to request an adjournment of the sentencing hearing in the above-referenced case.
    It is scheduled for tomorrow, June 11, at 11:15.

           Defense counsel has a health issue and will unable to proceed with the sentencing
    tomorrow. We will update the Court in one week regarding when the defense will be able to
    proceed.

            I thank the Court for its time and attention to this matter.

                                                                   Respectfully Submitted,
                                                                          /s/
                                                                   Peggy Cross-Goldenberg
                                                                   Assistant Federal Defender
                                                                   646-588-8323

    cc:     AUSA Christopher Clore

Application Granted. Defendant Luis-Angel Rivera's sentencing hearing is adjourned to July 2, 2020 at
11:15 a.m. The parties shall file a joint status letter on June 22, 2020. The Clerk of the Court is directed
to terminate the letter motion at docket number 111.

Dated: June 10, 2020
New York, New York
